Exhibit SENSIVIDA MEDICAL TECHNOLOGIES, INC. (FORMERLY MEDISCIENCE TECHNOLOGY CORP.) UNAUDITED PROFORMA CONSOLIDATED FINANCIAL STATEMENTS SENSIVIDA MEDICAL TECHNOLOGIES, INC. (FORMERLY MEDISCIENCE TECHNOLOGY CORP.) UNAUDITED PROFORMA CONSOLIDATED BALANCE SHEET NOVEMBER 30, 2008 ASSETS Mediscience Technology Corp. November 30, 2008 SensiVida Medical Systems, Inc. September 30, 2008 Proforma Adjustment Proforma Total CURRENT ASSETS Cash $ 113,506 $ 558 $ - $ 114,064 Prepaid Expenses and Other Current Assets 23,734 - - 23,734 Total Current Assets 137,240 558 - 137,798 PROPERTY PLANT AND EQUIPMENT Net of Accumulated Depreciation - OTHER ASSETS- Security Deposit 1,800 - - 1,800 - Deferred Costs 138,252 - - 138,252 - Intellectual Property - - 2,808,564 2,808,564 TOTAL ASSETS $ 277,292 $ 558 $ 2,808,564 $ 3,086,414 LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Convertible Debt, Net of Discount of $254,365 $ 1,402,135 $ - $ - $ 1,402,135 Convertible Note Payable - 49,829 - 49,829 Loan Payable - Officer - 5,523 - 5,523 Accounts Payable 72,066 - - 72,066 Accrued Liabilities 4,052,033 2,437 - 4,054,470 Total Current Liabilities 5,526,234 57,789 - 5,584,023 STOCKHOLDERS' DEFICIT Convertible Preferred Stock, $.01 Par Value, 50,000 Shares Authorized; Issued and Outstanding -0- Shares November 30, 2008 - Common Stock $.01 Par Value, Authorized 199,950,000 Shares; Issued and Outstanding Shares - 70,932,406 prior to merger; 104,265,739 upon completion of merger 709,324 - 333,333 1,042,657 Common Stock - Class A to be issued 88 88 Stockholders' Receivable (75 ) (75 ) Additonal Paid-in Capital 27,116,504 - 2,475,231 29,591,735 Accumulated Deficit (33,074,770 ) (57,244 ) - (33,132,014 ) Total Stockholders' Deficit (5,248,942 ) (57,231 ) 2,808,564 (2,497,609 ) TOTAL LIABILITIES & STOCKHOLDERS' DEFICIT $ 277,292 $ 558 $ 2,808,564 $ 3,086,414 SENSIVIDA MEDICAL TECHNOLOGIES, INC. (FORMERLY MEDISCIENCE TECHNOLOGY CORP.) UNAUDITED PROFORMA CONSOLIDATED STATEMENT OF OPERATIONS FOR THE NINE MONTHS ENDED NOVEMBER 30, 2008 Mediscience Technology Corp. November 30, 2008 SensiVida Medical Systems, Inc. September 30, 2008 Proforma Adj. Proforma Total Net Sales $ - $ - $ - $ - General and Administrative Expense 870,700 5,492 - 876,192 Product Development Expense 136,999 7,978 - 144,977 Total Expenses 1,007,699 13,470 - 1,021,169 Loss from Operations (1,007,699 ) (13,470 ) - (1,021,169 ) Other Income (Expense) Interest Income 4,203 - - 4,203 Other Income - 5,000 - 5,000 Interest Expense (141,058 ) (931 ) - (141,989 ) Accretion of Interest on Convertible Debt (553,105 ) - - (553,105 ) Total Other Income (Expense) (689,960 ) 4,069 - (685,891 ) Net Loss $ (1,697,659 ) $ (9,401 ) $ - $ (1,707,060 ) Basic and Diluted Loss Per Common Share $ (0.017 ) Weighted Average Common Shares Outstanding 100,993,368 SENSIVIDA MEDICAL TECHNOLOGIES, INC. (FORMERLY MEDISCIENCE TECHNOLOGY CORP.) UNAUDITED PROFORMA CONSOLIDATED STATEMENT OF OPERATIONS FOR THE YEAR ENDED FEBRUARY 29, 2008 Mediscience Technology Corp. February 29, 2008 SensiVida Medical Systems, Inc. December 31, 2007 Proforma Adj. Proforma Total Sales $ - $ - $ - $ - Cost of Sales - Gross Profit - General and Administrative Expense 1,231,814 4,544 - 1,236,358 Product Development Expense 853,774 3,100 - 856,874 Total Expense 2,085,588 7,644 - 2,093,232 Loss from Operations (2,085,588 ) (7,644 ) - (2,093,232 ) Other Income (Expense) Interest Income 9,172 - - 9,172 Interest Expense (87,231 ) (862 ) - (88,093 ) Accretion of Discount on Convertible Debt (849,030 ) - - (849,030 ) Total Other Income (Expense) (927,089 ) (862 ) - (927,951 ) Net Loss $ (3,012,677 ) $ (8,506 ) $ - $ (3,021,183 ) Basic and Diluted Net Loss per Common Share $ (0.030 ) Basic and Diluted Weighted Average Number of Shares Outstanding 99,142,643 SENSIVIDA MEDICAL TECHNOLOGIES, INC. (FORMERLY MEDISCIENCE TECHNOLOGY CORP.) NOTES TO UNAUDITED PROFORMA CONSOLIDATED FINANCIAL STATEMENTS BASIS OF PRESENTATION The following unaudited proforma financial statements for Mediscience Technology Corp. (“MTC” or “The Company”) have been prepared to illustrate the acquisition of SensiVida Medical Systems, Inc. (“SensiVida”) in a merger transaction. THE ACQUISITION OF SENSIVIDA MEDICAL SYSTEMS, INC. The following proforma consolidated condensed statements of operations for the nine months ended November 30, 2008 and for the year ended February 29, 2008 reflects the financial results of the Company and SensiVida as if the acquisition had occurred on March 1, 2007. On March 3, 2009, the Company completed its acquisition of 100% of SensiVida in a stock transaction valued at approximately $2.8 million.Under the terms of the merger agreement, the consideration consists of 33,333,333 newly issued shares of the Company’s common stock, which were divided proportionally among the SensiVida stockholders in accordance with their respective ownership interests in SensiVida immediately before the closing of the transaction. UNAUDITEDFINANCIAL INFORMATION The unaudited proforma financial information combines the historical financial information of the Company and SensiVida for the nine months ended November 30, 2008 and for the year ended February 29, 2008.The unaudited proforma balance sheet assumes the acquisitions were completed on that date.The unaudited proforma statements of operations give effect to the merger and acquisitions as if the merger and acquisition had been completed on March 1, 2007. These unaudited proforma financial statements are for information purposes only.They do not purport to indicate the results that would have actually been obtained had the merger and acquisition been completed on the assumed dates or for the periods presented, or which may be realized in the future.The accounting adjustments reflected in these unaudited proforma consolidated financial statements included herein are preliminary and are subject to change pending the final valuation of the intangible assets.The accompanying notes are an integral part of these pro forms consolidated financial statements. The following adjustments to the unaudited proforma financial statements are based on the assumption that the acquisition was consummated as of November 30, 2008: Intellectual Property $ 2,808,564 Common Stock $ 333,333.33 Paid in Capital 2,475,230.67 To recognize Acquisition consisting of Intellectual Property and other assets and liabilities for 33,333,333 shares of common stock with a weighted (prior and forward) average value of 8.2540¢ per share 33,333,333 x .082540 2,751,333 2,751,333 Plus Liabilities 57,789 Less Cash (558 ) $ 2,808,564
